ORDER

PER CURIAM.
Scott Henley (“Henley”) appeals from the judgment of the motion court denying *920his amended Rule 29.15 motion for post-conviction relief without an evidentiary hearing. On appeal, Henley claims the motion court clearly erred in denying his amended motion and request for an evi-dentiary hearing because he alleged facts not refuted by the record indicating that trial counsel was constitutionally ineffective. Henley asserts that trial counsel failed to meet the standard of a reasonably competent attorney under similar circumstances by failing to advise Henley of his right to present closing argument and by unilaterally waiving closing argument.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(4).